OPINION — AG — ** DUAL OFFICE — SCHOOL BOARD ** AN INDIVIDUAL WHO IS EMPLOYED AS A BUS DRIVER BY A SCHOOL DISTRICT UNDER A CONTRACTUAL RELATIONSHIP WITH ANOTHER SCHOOL DISTRICT `CAN' LEGALLY SERVE AS A MEMBER OF A SCHOOL BOARD OF THE LATTER DISTRICT, AND MAY COMPLETE HIS CONTRACT OF EMPLOYMENT WITH THE FORMER DISTRICT AFTER HE IS ELECTED TO THE BOARD OF EDUCATION OF THE LATTER DISTRICT, BUT THAT THE BOARD OF EDUCATION OF THE LATTER DISTRICT CANNOT, AFTER HIS ELECTION THERETO, LEGALLY RENEW THE CONTRACT OF EMPLOYMENT OR MAKE ANY OTHER CONTRACT UNDER WHICH HE WOULD BE EMPLOYED AS A BUS DRIVER AND PAID BY THE FORMER DISTRICT. (CONFLICT OF INTEREST) CITE: 62 O.S. 371 [62-371], 70 O.S. 4-29 [70-4-29], OPINION NO. JULY 30, 1949 — PUBLIC INSTRUCTION (J. H. JOHNSON)